DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Response to the Restriction Requirement and Preliminary Amendment, filed 01/26/2021, has been entered.

     Claims 1-117 and 119-123 have been canceled.
     Claims 1-82 have been canceled previously.

     Claims 124-142 have been added.

      Claims 118 and 124-142 are pending.

      Applicant’s Remarks, filed 01/26/2021, concerning the Election without traverse of Group III
and the species are acknowledged.

     Upon consideration of the election of Groups and Species and search,
      the election has been extended to the current pending Group and species and, in turn, the pending claims 118 and 124-142 are under consideration.

       In response to applicant’s remarks, the examiner agrees and confirms that their understanding that claims 120-122 should have been listed in Group V of the Restriction. 

                                                    EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312.  
     To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
--  METHODS OF PRODUCING MULTISPECIFIC ANTIBODIES AGAINST CD40 AND CD137 -- .

                                                     REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     The prior art does not appear to teach or suggest the claimed specific multispecific antibodies comprising a particular anti-CD40 antibody and a particular anti-CD137 antibodies with specific amino acid mutations in the heavy chain.

   In turn, the claimed methods producing such multispecific antibodies against CD40 and CD137 are allowable.
.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 19, 2021